DETAILED ACTION
This Office Action is in response to the amendment filed on 11/20/21.  Currently, claims 35, 37-38 & 40-55 have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection (the rejection is written in term of old references, but with a new interpretation of the references; see citations and explanations in rejections below, especially regarding claim 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 37-38, 40-55 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2014/0035041) by Pillarisetty et al (“Pillarisetty”) in view of (US-2014/0209865) by Pillarisetty et al (“Pillarisetty2”).
Regarding claim 35, Pillarisetty discloses in FIGs. 1-4 and 16 (focus on FIGs. 3 and 4) and related text, e.g., an electronic device comprising: 
a first transistor layer (108) on a second transistor layer (112; they are connected; hence, “on”; Applicant’s definition is unclear as to which one he means to be first and second; “second gate is directly on the first gate” seems to be reverse definition; Examiner is not sure how to read this; it may merit 112 rejection; Examiner assumes his interpretation is correct; alternatively, the definition of first/second the other way works too); a first interconnect layer (the lower 118) to connect to a first source/drain region on the first transistor layer (par. 73)); 
a first gate (bottom portion of 122; say, as shown in FIG. 41) on the first transistor layer; 
a second interconnect layer (upper 118) to connect to a second source/drain region on the second transistor layer (par. 73); and 
a second gate (top portion of 122; say, as shown in FIG. 4) on the second transistor layer, wherein the second gate is directly on the first gate (see FIG. 4).  

Pillarisetty does not disclose in FIGs. 1-4 that the first gate having a first composition, wherein the first gate is an N-type gate; the second gate having a second composition different than the first composition, wherein the second gate is a P-type gate (FIGs. 1-4 just shows a single undifferentiated object 120 for the gate; no separate materials are shown; no layers are shown; just one layer is shown in FIGs. 1-4).
To elaborate briefly on above, the Applicant’s claim amendments require that first gate is to be N-type (for NMOS transistor, in other words, for example) and a second gate is to be a P-type (for PMOS transistor, in other words, for example).  However, Pillarisetty lacks detailed information about gate formation (more on this later).  Pillarisetty explicitly teaches that the two simultaneously formed. In other embodiments, the gates 122, 124 of FIG. 3 may be separately formed. Other suitable techniques may be used to form the gate(s) in other embodiments”).  But, Pillarisetty lacks any detail on what he means by “other suitable techniques” for gates, and also while he explicitly teaches different transistor types (par. 34), he does not teach different gate types for those transistors.  However, Pillarisetty2 reference fixes the deficiency.  Keep in mind that the two references are by the same inventor.  Hence, they are definitely compatible and teachings of one apply to the other.  Also note that Pillarisetty2 also shows his gate as one undifferentiated object; however, in his specification he clearly describes the single object to be formed of many layers, depending on embodiment.  See below.

Pillarisetty2 discloses in specification and related text, e.g., the first gate having a first composition, wherein the first gate is an N-type gate; the second gate having a second composition different than the first composition, wherein the second gate is a P-type gate (first of all, see par. 46; separate/different materials are explicitly taught toward the end of paragraph, regarding the layers 108/112, even though they are not shown in FIGs.; just like first reference, only a single layer is shown; also, see the start of par. 46: “The first channel layer 108 and the second channel layer 112 may include a variety of suitable materials including N-type and/or P-type material system.”; in other words, there are 2 embodiments that are being taught; one (the “or”) embodiment is where both 108 and 112 use the same type of material system (N-type or P-otherwise the formulation of and/or does not make sense in English; hence, the embodiment of having different transistor types is explicitly taught as a possibility;
second of all, see pars. 50-52 which describe how the gate 120 is to be formed, especially par. 51: “The gate electrode layer is formed on the gate dielectric layer and may consist of at least one P-type workfunction metal or N-type workfunction metal, depending on whether the transistor is to be a PMOS or an NMOS transistor” (hence, just like channel material explanation above, the gates themselves can be N-type or P-type; this is explicitly taught in pars. 50-52); additionally, see this from par. 50: “The gate 120 may be configured to control current flow in the second channel layer 112 between the source terminal 116 and the drain terminal 118. The gate 120 may be further configured to control current flow in the first channel layer 108 between the source terminal 116 and the drain terminal 118.” (so, par. 50 clearly indicates that the gate can control both channels or only one (meaning, there are 2 gates in effect, with differing materials; otherwise, one channel would be uncontrolled [Wingdings font/0xE0] non-functioning); so, while the figures do not show gates of differing materials, the specification clearly teaches it); par. 52 specifies materials for all the layers; to summarize all of the above: differing types of channel are explicitly taught (N-type vs. P-type are taught specifically: 108 is one and 112 is the other); differing types of gates are explicitly taught (N-type vs. P-type; differing materials are explicitly taught for differing types of materials; hence, gate 120 has to have both: 1 type near 108 and another near 112) and 2 differing gates are required for it, since par. 50, first 3 sentences specifies that one gate does not have to control two channels [Wingdings font/0xE0] hence, requiring two gates).

, wherein the first gate is an N-type gate; the second gate having a second composition different than the first composition, wherein the second gate is a P-type gate” as taught by Pillarisetty2, in order to allow for use of two types of transistors (PMOS/NMOS) (pars. 50-52).

Regarding claim 37, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., wherein a portion of the first interconnect layer is extended through the first source/drain region to connect to the second source/drain region (par. 87; silicide [Wingdings font/0xE0] when metal mixes with semiconductor of source/drain; hence “a portion ... is extended through”).  
Regarding claim 38, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., wherein a portion of the first interconnect layer wraps around (par. 60) the first source/drain region to connect to the second source/drain region.  
Regarding claim 40, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., further comprising an insulating layer (114) underneath the first gate.  
Regarding claim 41, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., a computing device, comprising: 
a board (1002); and 
a component coupled to the board, the component including an integrated circuit structure (component of the invention; par. 121 makes clear that FIG. 16 includes “integrated circuit structure” of FIGs. 1-4), comprising: 

a first interconnect layer to connect to a first source/drain region on the first transistor layer; 
a first gate on the first transistor layer, the first gate having a first composition, wherein the first gate is an N-type gate; 
a second interconnect layer to connect to a second source/drain region on the second transistor layer; and
 a second gate on the second transistor layer, the second gate having a second composition different than the first composition, wherein the second gate is a P-type gate, and wherein the second gate is directly on the first gate (all of this explained in rejection of claim 35).  
Regarding claim 42, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., further comprising: a memory coupled to the board (DRAM).  
Regarding claim 43, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., further comprising: a communication chip (COMMUNICATION CHIP) coupled to the board.  
Regarding claim 44, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., further comprising: a camera coupled to the board (par. 50; “camera” is mentioned; hence, “camera” on the board is at the very least obvious in light of explicit teachings).  
Regarding claim 45, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., further comprising: a battery coupled to the board (BATTERY).  
Regarding claim 46, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., further comprising: an antenna coupled to the board (ANTENNA).  
Regarding claim 47, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., wherein the component is a packaged integrated circuit die (par. 124).  
Regarding claim 48, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor (see pars. 53-56 & 121; lots of applications are envisioned).  
Regarding claim 49, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box (see par. 50).  
Regarding claim 50, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., wherein a portion of the first interconnect layer is extended through the first source/drain region to connect to the second source/drain region (same as rejected above).  
Regarding claim 51, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., wherein a portion of the first interconnect layer wraps around the first source/drain region to connect to the second source/drain region (same as rejected above).  
Regarding claim 52, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., further comprising an insulating layer underneath the first gate (same as rejected above).
Regarding claim 53, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., electronic device comprising: a first transistor layer on a second transistor layer; a first interconnect layer to connect to a first source/drain region on the first transistor layer; a first gate on the first transistor layer; a second interconnect layer to connect to a second source/drain region on the second transistor layer; and a second gate on the second transistor layer, the second gate having a material layer not included in the first gate, wherein the second gate is directly on the first gate (see rejection of claim 35, especially the description of differing gate materials for P-type vs. N-type gates; also, see FIGs. 1-4 of primary reference or similar in secondary; the gate is shown as connected object, but differing materials are shown in specification, as was explained regarding claim 35; this means that while they are in direct physical contact, they are formed of differing materials, as required by the claim).
Regarding claim 54, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., electronic device comprising: a first transistor layer on a second transistor layer; a first interconnect layer to connect to a first source/drain region on the first transistor layer; a first gate on the first transistor layer, the first gate having a first composition; a second interconnect layer to connect to a second source/drain region on the second transistor layer; and a second gate on the second transistor layer, the second gate having a second composition, an entirety of the second composition different than an entirety of the first composition, wherein the second gate is directly on the first gate (see rejections of claim 35 and 
Regarding claim 55, the combined device of Pillarisetty and Pillarisetty2 disclose in cited figures and related text, e.g., electronic device comprising: a first transistor layer on a second transistor layer; a first interconnect layer to connect to a first source/drain region on the first transistor layer; a first gate on the first transistor layer; a second interconnect layer to connect to a second source/drain region on the second transistor layer; and a second gate on the second transistor layer, wherein the second gate is directly on the first gate, and wherein the second gate meets the first gate at a physical interface (see rejections of claim 35 and 53-54).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/27/21

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894